Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
	Previous rejections based on 35 USC 103 are now withdrawn.
Allowable Subject Matter
Claims 1, 5-7, 9-11, 15, 17-19, 21 and 31-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or suggest the structure as claimed.  Specifically, the prior art fails to teach a first and second bonding surface directly bonded to and in direct contact with one another along a bonding interface without an intervening adhesive, a channel disposed along the bonding interface around the integrated device and a getter material disposed in the channel, the getter material completely enclosed by the directly bonded first and second elements with the bonding interface extending to the channel
Regarding claim 18, the prior art fails to disclose or suggest the structure as claimed.  Specifically, the prior art fails to teach a second bonding element directly bonded to and in direct contact with the first element along a bonding interface without an intervening adhesive and a getter material disposed in a space long the bonding surface, the getter material completely enclosed by the directly bonded first and second elements with the bonding interface extending to the space
Regarding claim 32, the prior art fails to disclose or suggest the structure as claimed.  Specifically, the prior art fails to teach a first and second bonding surface .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        


/JAEHWAN OH/Primary Examiner, Art Unit 2816